Citation Nr: 1631980	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-27 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991 and from December 2004 to February 2006.  He had additional service in the National Guard, which included inactive duty for training (INACDUTRA) service and annual periods of active duty for training (ACDUTRA) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In September 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's currently diagnosed anxiety disorder is etiologically related to his ACDUTRA service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.309(a), 3.384 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claim for service connection for an acquired psychiatric disorder, no further discussion of the duties to notify and assist is necessary.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

For periods of ACDUTRA, service connection may be granted for disability resulting from injuries or diseases incurred or aggravated during such periods.  For periods of INACDUTRA, service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases.  38 U.S.C.A. § 101(22-24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty (training) only for injuries, not diseases, incurred or aggravated in line of duty.").  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active or inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Anxiety Disorder

The Veteran contends that his currently diagnosed chronic anxiety disorder was incurred in the military, and specifically in 1986 during his ACDUTRA service.  He asserts that his anxiety stems from a training accident in 1986, and that he has had recurrent episodes ever since the accident.  In particular, he contends that another stressful event in 2005, during a period of active duty service, exacerbated his anxiety such that he has required treatment for anxiety since his most recent separation from service in 2006.  

A service treatment record of June 12, 1986 confirms that the Veteran was burned during a training exercise and presented with a strong fear of fire.  The examiner also noted that the Veteran expressed guilt regarding another service member who was injured in the same incident.  Although he had been told that the other service member would recover, the Veteran stated that he was afraid that the other service member could die of another cause in the future, such as a heart attack.  The examiner expressed concern at this statement, and provided a diagnosis of anxiety.   Military personnel records show that the Veteran was in active duty for training from June 8 to June 15 of 1986.  

His treatment for anxiety has been relatively consistent since his separation from his last period of service.  In the course of VA psychiatric treatment, he has consistently related his anxiety to the incident in 1986.  For example, a December 2010 VA treatment note provides a diagnosis of anxiety disorder, not otherwise specified (NOS), and shows that he complained of anxiety attacks ever since he returned from active duty service in January 2006.  In April 2013, his examiner noted that he has been seeking treatment for his anxiety for the past 7 years, but that he related the anxiety to the incident in 1986.  

The Veteran was provided a January 2013 VA examination.  The examiner diagnosed anxiety disorder, NOS, and related it to an incident in May 2005 when the Veteran witnessed mortars hitting an area where he had just been running.  The examiner opined that, "his diagnosis of anxiety disorder, NOS, appears to have its etiology after the incident described where he had finished a run with [his Sergent] on the air strip and they saw that mortars had hit where they had just run.  This was in Iraq."  

The RO instructed the January 2013 examiner that the anxiety disorder preexisted service, and asked that the examiner provide an addendum opinion as to whether the anxiety disorder was aggravated by the incident in 2005.  The examiner acknowledged that anxiety had its onset in 1986, and provided a negative opinion as to aggravation of anxiety during active duty service in 2005.  The examiner described the current anxiety as "mild" and "less than it was" in 1986.

The same VA examiner provided another opinion in September 2014.  This time, he opined that he could not provide an opinion as to whether anxiety had been aggravated by the 2005 incident without resort to mere speculation.   

Although the RO has adjudicated an aggravation claim and instructed the VA examiner that anxiety pre-existed service, the evidence does not support such a finding.  Rather, the evidence shows that the Veteran was in active duty for training on the day of the accident in 1986.  He was diagnosed with anxiety at that time.  In the course of treatment, the Veteran has consistently related his current diagnosis of an anxiety disorder to the incident during his ACDUTRA service.  The VA examiner acknowledged that anxiety had its onset in 1986 and opined that the current anxiety was less severe than it was in 1986.  There is no evidence to suggest that the current anxiety disorder is not related to the anxiety diagnosed in 1986 during ACDUTRA service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current anxiety disorder is etiologically related to service, and service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an anxiety disorder is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


